The plaintiff in error was convicted in the county court of Tulsa county on October 31, 1911, of the offense *Page 343 
of unlawfully having in his possession intoxicating liquors with intent to violate the prohibitory law. To reverse the judgment there was filed in this court December 21, 1911, a petition in error with case-made.
Various errors are assigned, none of which we deem it necessary to discuss, for the reason that it appears from the testimony of the defendant as a witness on his own behalf that he is guilty of the offense charged. The defendant admitted the payment of the special tax required of liquor dealers by the United States, which designated his place of business as the place where the intoxicating liquors were found, and he admitted "that he had run that joint awhile." The term of the government license did not expire until the end of the following June. Even if the case was close, the several assignments of error are of such a trivial character as to be undeserving of any consideration.
The judgment is therefore affirmed.
ARMSTRONG, P.J., and FURMAN, J., concur.